SHORT, Judge
(dissenting).
I respectfully dissent. An order denying permissive intervention under Minn.R. Civ.P. 24.02 is not subject to appellate review. See Engelrup v. Potter, 302 Minn. 157, 224 N.W.2d 484, 485-86 (1974); Husfeldt v. Willmsen, 434 N.W.2d 480, 482 (Minn.App.1989). The issue before us is whether the trial court appropriately denied MPTA’s motion to intervene as of right under Minn.R.Civ.P. 24.01. The record demonstrates (a) all but one of the issues have been adjudicated; (b) the documents sought to be protected are either public data or have already been produced subject to a protective order; (c) there is no adversity of interest between MPTA and the state or collusion between the existing parties; and (d) the state is representing MPTA’s interests. Analyzing this evidence under the test set forth in Minneapolis Star & Tribune v. Schumacher, 392 N.W.2d 197, 207 (Minn.1986), I believe the trial court appropriately denied MPTA’s motion to intervene and would affirm the trial court’s decision in all respects.